DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims.
Priority
This application is a continuation from application 16/142975 filed 09/26/2018 now patent 11157076. Application 16142975 claims priority from provisional application 62594376 filed 12/04/2017. Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted 10/11/2022 is considered and attached.
Terminal Disclaimer
4.	The terminal disclaimer filed on 10/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 11157076 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
5.	Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive. Applicant argues that the claims as amended are not taught by the combination of Latta and Du.  Examiner respectfully disagrees with applicant’s assertions because Du discloses determining an area of interest in the video stream (para 0063, region of interest, Abstract, glare areas/dark areas, para 0059, the clustering method described above is applied to a frame of eye image data to find dark regions of the image, one of which may be a pupil); determining an iris radius based on the area of interest (para 0060, glare areas (brighter pixels outside the dark pupil area) are removed from the clustered image and an edge of dark pupil area/boundary is determined which is used to calculate radius of iris); and determining the pupil location based on the iris radius (Abstract, upon finding a pupil, subsequent images are processed with reference to the pupil location and a radius is calculated for the pupil.  Iris boundary points are fitted to a conic to identify an iris region between the iris boundary and the pupil boundary.  Para 0061, 0072, iris boundary detection and location is similar to pupil boundary detection and location. The iris boundary is almost a perfect circle when the eye is looking to the front. It is obvious to one ordinary in the art from Du that as shown in fig. 9, the radius of the iris is radius of the perfect circle when the eye is looking to the front and a radius of the iris circle can be calculated in the same manner as calculating the radius of the pupil. If the iris boundary is not a perfect circle, as per para 0073, an ellipse fitting algorithm is used to calculate approximate radii of the ellipse. The pupil boundary or its radius would be located inside the iris radius or its boundary. Therefore, Du teaches determining pupil location based on the iris radius or its boundary. Figs. 9-10). 
Accordingly, the rejection is sustained and made final. 
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim(s) 1-2, 4-11, 13-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Latta et al., (US-2014/0145914-A1, hereinafter as, Latta) in view of Du et al., (US2011/0150334-A1, hereinafter as, Du). 

	In regards to claims 1, 10, 19, Latta discloses a method (fig. 4A-4C), a non-transitory computer – readable storage medium having stored thereon, instructions when executed by a processor, causes the processor to perform operations of a method (para 0085, Computing system 500 may also include computer readable media, with the computer readable media including computer readable storage media and computer readable communication media. Fig.5), the operations comprising, a display system (fig.1, display system 46) comprising: a display (HMD 34, fig.1); an eye-tracking sensor (fig.1, eye tracking sensor 54); and a processor (fig. 1, processor 30) communicatively coupled to the display  (coupled to fig.1, display system 46)  and the eye-tracking sensor (coupled to fig.1, eye tracking sensor 54), the processor (fig. 1, processor 30)  configured to perform operations comprising: receiving eye-tracking data from the eye-tracking sensor (fig. 4C, 452 para 0083, eye tracking sensor system 54); determining whether a user's eye is looking at the display based on a pupil location of the user's eye, the pupil location being determined by determining a proximate location of the user’s eye within a video stream provided by the eye-tracking data (user’s gaze direction fig.3, lines 330/334, para 0022, an image sensor that is configured to acquire image data in the form of eye-tracking information. It is interpreted that the eye-tracking information can include several image frames or a “video” during a continuous eye-tracking period, and therefore, has the approximate location of the eye/pupil provided by the image data based on the gaze direction (gaze direction gives the coarse location of the pupil)); and controlling a power consumption of the display based on whether the user's eye is determined to be looking at the display (para 0083, at 454, based on detecting the user’s gaze, the method 400 may reduce illumination output of the display system, also see para 0069). 
Latta does not disclose “determining an area of interest in the video stream; determining an iris radius based on the area of interest; and determining the pupil location based on the iris radius;” 
Du discloses determining an area of interest in the video stream (para 0063, region of interest, Abstract, glare areas/dark areas, para 0059, the clustering method described above is applied to a frame of eye image data to find dark regions of the image, one of which may be a pupil); determining an iris radius based on the area of interest (para 0060, glare areas (brighter pixels outside the dark pupil area) are removed from the clustered image and an edge of dark pupil area/boundary is determined which is used to calculate radius of iris); and determining the pupil location based on the iris radius (Abstract, upon finding a pupil, subsequent images are processed with reference to the pupil location and a radius is calculated for the pupil.  Iris boundary points are fitted to a conic to identify an iris region between the iris boundary and the pupil boundary.  Para 0061, 0072, iris boundary detection and location is similar to pupil boundary detection and location. The iris boundary is almost a perfect circle when the eye is looking to the front. It is obvious to one ordinary in the art from Du that as shown in fig. 9, the radius of the iris is radius of the perfect circle when the eye is looking to the front and a radius of the iris circle can be calculated in the same manner as calculating the radius of the pupil. If the iris boundary is not a perfect circle, as per para 0073, an ellipse fitting algorithm is used from which one can calculate approximate radii of the ellipse. The pupil boundary or its radius would be located inside the iris radius or its boundary. Therefore, Du teaches determining pupil location based on the iris radius or its boundary. Figs. 9-10). 
 It would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, to use Du’s teachings of the calculation of iris radius through an image segmentation process to locate the pupil more accurately and use in Latta’s invention to determine the gaze location of the eye more accurately, so that power consumption can be controlled based on user’s gaze direction. Para 0062-0063, Du. 

In regards to claims 2, 11, Latta as modified by Du discloses the display system of claim 1, the non-transitory computer-readable storage medium of claim 10, wherein the eye-tracking sensor comprises a camera, and the eye-tracking data is a video of the user's eye (para 0022, the first HMD device 34 may also include various systems and sensors. For example, the first HMD device 34 may include an eye-tracking sensor system 54 that utilizes at least one inward facing sensor 208 (see FIG. 2). The inward facing sensor 208 may be an image sensor that is configured to acquire image data in the form of eye-tracking information from a user's eyes. The eye tracking information can include several image frames or video when the eye-tracking sensor is continuously tracking the eye, Latta).
In regards to claim 20, Latta as modified by Du discloses the method of claim 19, wherein the eye-tracking sensor comprises a camera (para 0022, the inward facing sensor 208 may be an image sensor that is configured to acquire image data in the form of eye-tracking information from a user's eyes, Latta).
In regards to claims 4, 13, Latta as modified by Du discloses the display system of claim 1, the non-transitory computer-readable storage medium of claim 10, wherein controlling the power consumption of display based on whether the user's eye is determined to be looking at the display comprises: causing the power consumption of the display to decrease by setting the display in a low-power mode when the user's eye is determined not to be looking at the display (para 0069, based on detecting the user's gaze, and given that the user 304 is not looking at the virtual wizard 326, the resource management program 14 may reduce an illumination output of the display system 46 of the first HMD device 34, Latta). 
In regards to claims 5, 14, Latta as modified by Du discloses the display system of claim 1, the non-transitory computer-readable storage medium of claim 10, wherein controlling the power consumption of display based on whether the user's eye is determined to be looking at the display comprises: causing the power consumption of the display to increase by setting the display in a high-power mode when the user's eye is determined to be looking at the display (para 0043, default power mode which is a higher power consumption than the reduced power, para 0069, based on when the user is looking at the wizard or a UI object of the display, Latta). 
In regards to claims 6, 15, Latta as modified by Du discloses the display system of claim 1, the non-transitory computer-readable storage medium of claim 10, wherein controlling the power consumption of display based on whether the user's eye is determined to be looking at the display comprises: powering off at least one area of the display when the user's eye is determined not to be looking at the display (para 0070, using image data from the depth sensor, the resource management program 14 may determine that the size of a current illumination area in front of the first user 304 is smaller than the predetermined size of the default illumination area. Accordingly, the resource management program 14 may be configured to reduce the illumination output of the depth sensor to correspond to the smaller size of the current illumination area. In this manner, the power consumed by the illumination system of the depth sensor may also be reduced, Latta). 
In regards to claims 7, 16,  Latta as modified by Du discloses the display system of claim 1, the non-transitory computer-readable storage medium of claim 10, wherein controlling the power consumption of display based on whether the user's eye is determined to be looking at the display comprises: reducing an intensity of a subset of pixels of the display to reduce the power consumption of the display when the user's eye is determined not to be looking at the display (para 0069, based on detecting the user's gaze, and given that the user 304 is not looking at the virtual wizard 326, the resource management program 14 may reduce an illumination output of the display system 46 of the first HMD device 34. More particularly, the resource management program 14 may reduce the brightness of the virtual wizard 326 ( has sub-set of pixels or group of pixels) generated by the display system 46, thereby reducing the power consumed by the display system 46, Latta).
In regards to claims 8, 17, Latta as modified by Du discloses the display system of claim 1, the non-transitory computer-readable storage medium of claim 10, the non-transitory computer-readable storage medium of claim 10, wherein the display is included in a lens of an eyewear device (HMD comprising, para 0019,  in one example, the transparent display 50 may include image-producing elements located within lenses 204 (such as, for example, a see-through Organic Light-Emitting Diode (OLED) display), Latta).
In regards to claims 9, 18, Latta as modified by Du discloses the display system of claim 8, the non-transitory computer-readable storage medium of claim 17, wherein the display is a waveguide (para 0019, as another example, the transparent display 50 may include a light modulator on an edge of the lenses 204. In this example, the lenses 204 may serve as a light guide for delivering light from the light modulator to the eyes of a user. Such a light guide may enable a user to perceive a 3D virtual image located within the physical environment that the user is viewing, while also allowing the user to view physical objects in the physical environment, Latta).
In regards to claim 21, Latta as modified by Du discloses the method of claim 19, wherein the eye-tracking sensor comprises a camera (para 0022, the inward facing sensor 208 may be an image sensor that is configured to acquire image data in the form of eye-tracking information from a user's eyes, Latta), and the eye-tracking data is a video of the user's eye (Du, para 0009, video frame data of eye images).    

In regards to claim 22, Latta as modified by Du discloses the method of claim 19, wherein controlling the power consumption of display based on whether the user's eye is determined to be looking at the display comprises: causing the power consumption of the display to decrease by setting the display in a low- power mode when the user's eye is determined not to be looking at the display (para 0069, based on detecting the user's gaze, and given that the user 304 is not looking at the virtual wizard 326, the resource management program 14 may reduce an illumination output of the display system 46 of the first HMD device 34, Latta).

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627